EXECUTION COPY
NOTE PURCHASE AGREEMENT
among
COFINA FUNDING, LLC,
as Issuer,
BANK HAPOALIM B.M.,
as Funding Agent for the Purchasers and as the Swingline Purchaser,
and
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
as Committed Purchasers
dated as of August 10, 2005

 



--------------------------------------------------------------------------------



 



     NOTE PURCHASE AGREEMENT (“Note Purchase Agreement”) dated as of August 10,
2005, among COFINA FUNDING, LLC (the “Issuer”), BANK HAPOALIM B.M., as Funding
Agent (the “Funding Agent”) and as the Swingline Purchaser (the “Swingline
Purchaser”) and the Committed Purchasers from time to time party hereto.
     The parties hereto agree as follows:
RECITALS
     WHEREAS, the Issuer will issue the variable funding notes pursuant to a
Base Indenture, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Base Indenture”), between the Issuer
and U.S. Bank National Association, as trustee (in such capacity, together with
its successors and assigns in such capacity, the “Trustee”), as supplemented by
the Series 2005-A Supplement, dated as of the date hereof, between the Issuer
and the Trustee (as amended, supplemented or otherwise modified from time to
time, the “Series Supplement,” and together with the Base Indenture, the
“Indenture”); and
     WHEREAS, the Purchasers desire to acquire the variable funding notes and
make advances from time to time hereunder.
     NOW, THEREFORE, for full and fair consideration, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture.
Additionally, the following terms shall have the following meanings:
          “Accrual Period” means, with respect to any Settlement Date, the
period from and including the prior Settlement Date (or the Closing Date in the
case of the initial Accrual Period) to but excluding such Settlement Date.
          “Additional Amounts” means all amounts owed by the Issuer pursuant to
Section 2.11 and Article VIII, plus Breakage Amounts.
          “Affected Party” has the meaning specified in Section 8.02.
          “Aggregate Purchaser Funded Amount” means, on any date of
determination, an amount equal to (a) the Initial Purchase Price, plus (b) the
aggregate amount of all Increases made prior to such date of determination,
minus (c) the aggregate amount of principal payments in respect of the VFN made
to and received by or on behalf of the Purchasers prior to such date.
          “Applicable Margin” shall have the meaning specified in the Fee
Letter.

 



--------------------------------------------------------------------------------



 



          “Assignment and Acceptance” means an assignment and acceptance
agreement entered into by a Purchaser, a permitted assignee thereof and the
Funding Agent pursuant to which such assignee may become a party to this Note
Purchase Agreement.
          “Base Rate” shall mean, with respect to any Funding Tranche funded or
maintained by any Purchaser other than by reference to the LIBOR Rate, a rate
per annum equal to the sum of (x) the greater of (i) the prime rate of interest
announced by the Funding Agent from time to time, changing when and as said
prime rate changes (such rate not necessarily being the lowest or best rate
charged by the Funding Agent) and (ii) the rate equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Funding Agent from three (3) federal funds brokers
of recognized standing selected by it and (y) the Applicable Margin.
          “Breakage Amount” has the meaning specified in Section 2.08.
          “Closing” has the meaning specified in Section 3.01.
          “Closing Date” has the meaning specified in Section 3.01.
          “Cofina Entity” means the Issuer, any Seller, the Servicer and any
other Person party to the Transaction Documents that is an Affiliate of the
Issuer, any Seller or Cofina.
          “Committed Purchasers” means Bank Hapoalim B.M. and each of its
assigns (with respect to its commitment to make Increases) that shall become a
party to this Note Purchase Agreement pursuant to Section 10.04.
          “Commitment” means, with respect to any Committed Purchaser, an amount
equal to such Purchaser’s Purchaser Percentage multiplied by the Maximum Funded
Amount.
          “Eurodollar Rate” shall mean, with respect to any Funding Tranche
funded or maintained by any Purchaser, by reference to the LIBOR Rate, the
Applicable Margin plus a rate per annum equal to the sum (rounded upwards, if
necessary, to the next higher 1/100 of 1%) of (i) the rate obtained by dividing
(A) the applicable LIBOR Rate by (B) a percentage equal to 100% minus the
reserve percentage used for determining the maximum reserve requirement as
specified in Regulation D (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) that is applicable to the
Funding Agent during the related Fixed Period in respect of eurocurrency or
eurodollar funding, lending or liabilities (or, if more than one percentage
shall be so applicable, the daily average of such percentage for those days in
such Fixed Period during which any such percentage shall be applicable) plus
(ii) the then daily net annual assessment rate (rounded upwards, if necessary,
to the nearest 1/100 of 1%) as estimated by the Funding Agent for determining
the current annual assessment payable by the Funding Agent to the Federal
Deposit Insurance Corporation in respect of eurocurrency or eurodollar funding,
lending or liabilities.

2



--------------------------------------------------------------------------------



 



          “Federal Bankruptcy Code” means the bankruptcy code of the United
States of America codified in Title 11 of the United States Code.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any entity succeeding to any of its principal functions.
          “Fee Letter” means the letter or letters dated as of the Closing Date
between the Issuer and the Funding Agent setting forth certain fees payable by
the Issuer in connection with the purchase of the VFN by the Funding Agent for
the benefit of the Purchasers.
          “Fixed Period” means, (i) with respect to a new Funding Tranche, a
period beginning on and including the date of funding and ending on and
excluding the immediately succeeding Settlement Date (or such other date
requested by the Issuer (or the Servicer on the behalf) and agreed to by the
applicable Purchaser) and (ii) with respect to any existing Funding Tranche (to
the extent not paid in full on a Settlement Date), a period beginning on and
including such Settlement Date and ending on and excluding the immediately
succeeding Settlement Date (or such other date requested by the Issuer (or the
Servicer on the behalf) and agreed to by the applicable Purchaser); provided,
that
     (i) any Fixed Period with respect to any Funding Tranche which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if interest in respect of such Fixed
Period is computed by reference to the Eurodollar Rate, and such Fixed Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day; and
     (ii) any Fixed Period will not be for a term of more than 31 days.
          “Funding Agent” means Bank Hapoalim B.M., in its capacity as Funding
Agent for the Purchasers.
          “Funding Tranche” means one or more portions of the Aggregate
Purchaser Funded Amount used to fund or maintain the VFN that accrue interest by
reference to different interest rates.
          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Official Body required
under any Governmental Rules.
          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any Official
Body and any and all legally binding conditions, standards, prohibitions,
requirements and judgments of any Official Body.
          “Guaranty Agreement” means that certain Guaranty, dated the date
hereof, by Cenex Finance Association, Inc. in favor of the Funding Agent on
behalf of the Purchasers, the Trustee and the Secured Parties.

3



--------------------------------------------------------------------------------



 



          “Increase” shall have the meaning assigned to such term in the
Series Supplement.
          “Increase Amount” means the amount requested by the Issuer to be
funded by the Purchasers on an Increase Date.
          “Increase Date” means the date on which an Increase occurs.
          “Indemnified Party” means any Purchaser, each entity providing credit
or liquidity support to any Purchaser in connection with the VFN, the Funding
Agent or any of their officers, directors, employees, agents, representatives,
assignees or Affiliates.
          “Initial Purchase Price” has the meaning specified in Section 2.02.
          “Issuer Indemnified Amounts” has the meaning specified in
Section 8.01(a).
          “LIBOR Rate” shall mean, with respect to any Funding Tranche, the rate
at which deposits in dollars are offered to the Funding Agent, in the London
interbank market at approximately 11:00 A.M. (London time) two (2) Business Days
before the first day of the related Fixed Period in an amount approximately
equal to the applicable Funding Tranche to which the Eurodollar Rate is to apply
and for a period of time approximately equal to the applicable Fixed Period, as
determined by the Funding Agent in its reasonable discretion.
          “Maximum Funded Amount” means $150,000,000.
          “Notice of Increase” means a written notice of an Increase in the form
of Exhibit A.
          “Purchase Expiration Date” means the date which is 60 days following
the Initial Closing Date (as such date may be extended from time to time
pursuant to Section 2.04).
          “Purchaser Percentage” of any Committed Purchaser means (a) the
percentage set forth on the signature page to this Note Purchase Agreement as
changed by each Assignment and Acceptance entered into with an assignor or
assignee, as the case may be, or (b) with respect to a Committed Purchaser that
has entered into an Assignment and Acceptance, the percentage set forth therein
as such Purchaser’s Purchaser Percentage, or such percentage as changed by each
Assignment and Acceptance entered into between such Committed Purchaser and an
assignor or assignee.
          “Purchasers” means the Swingline Purchaser and the Committed
Purchasers.
          “Reduction” has the meaning specified in Section 2.05.
          “Required VFN Series Holders” means the “Committed Purchasers” under
all VFN Series whose aggregate commitment amounts under each such series equals
at least 662/3% of the aggregate of the commitment amounts under all of the VFN
Series.
          “Swingline Facility Limit” means $150,000,000.

4



--------------------------------------------------------------------------------



 



          “Swingline Purchaser” means Bank Hapoalim B.M.
          “Transfer Supplement” has the meaning specified in Section 10.4(b).
          “Variable Noteholders” means each holder of a variable funding note
relating to any VFN Series issued from time to time pursuant to the terms of the
Indenture.
          “VFN” means the Cofina Variable Funding Asset-Backed Note
Series 2005-A in the maximum aggregate principal amount of $150,000,000 to be
issued by the Issuer pursuant to the Indenture in the name of the Funding Agent
on behalf of the Purchasers.
          “VFN Financing Costs” or “Series 2005-A Financing Costs” means, with
respect to any Accrual Period, the VFN Interest Component for such Accrual
Period.
          “VFN Interest Component” means, with respect to any Accrual Period,
the result obtained by multiplying:
     (x) the weighted average of the rates applicable to all Funding Tranches
outstanding during all or part of such Accrual Period (determined as of each day
in such Accrual Period but estimated by the Funding Agent for the period from
the Determination Date related to the applicable Settlement Date through such
Settlement Date, with any adjustments to be made with respect to the VFN
Interest Component for the next Accrual Period), each such rate being a rate per
annum (expressed as a percentage and an interest yield equivalent and calculated
on the basis of a 360-day year and the actual days elapsed) equal to the
Eurodollar Rate or Base Rate, as applicable with respect to such Funding Tranche
(as determined in the sole discretion of the Funding Agent); provided, however,
that interest for any Funding Tranche shall not be considered paid by any
distribution to the extent that all or a portion of such distribution is
rescinded or must otherwise be returned for any reason; times
     (y) the average daily Aggregate Purchaser Funded Amount for such Accrual
Period; times
     (z) a fraction, the numerator of which is the number of days in such
Accrual Period and the denominator of which is 360 (or, if such VFN Interest
Component is calculated by reference to the Base Rate, 365 or 366, as
applicable).
          SECTION 1.02 Other Definitional Provisions. (a) Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Indenture. All terms defined in this Note Purchase Agreement shall have the
meanings given herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under GAAP.
To the extent that the definitions of accounting terms herein are

5



--------------------------------------------------------------------------------



 



inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained herein shall control.
          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections, the Schedules and Exhibits in or to this Note Purchase Agreement
unless otherwise specified.
ARTICLE II
PURCHASE AND SALE
          SECTION 2.01 Purchase and Sale of the VFN. On the terms and subject to
the conditions set forth in this Note Purchase Agreement, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Issuer hereby offers to sell to the Funding Agent, on behalf of the Purchasers,
and the Funding Agent shall, on behalf of the Committed Purchasers, purchase at
the Closing the VFN in an initial outstanding principal amount equal to the
Initial Note Principal.
          SECTION 2.02 Initial Purchase Price. The VFN is to be purchased at a
price (the “Initial Purchase Price”) equal to 100% of the Initial Note
Principal.
          SECTION 2.03 Increases. (a) Subject to the terms and conditions of
this Note Purchase Agreement and the Series Supplement, from time to time prior
to the Purchase Expiration Date upon receipt by the Trustee and the Funding
Agent of a Notice of Increase, each Committed Purchaser (or, pursuant to the
last sentence of the Section 2.03(a), the Swingline Purchaser) severally agrees
to fund its respective Purchaser Percentages of such Increase (or, in the case
of the Swingline Purchaser, the entire Increase); provided, however, that no
Committed Purchaser shall be required to fund a portion of any Increase if,
after giving effect thereto, the portion of the Aggregate Purchaser Funded
Amount funded by such Committed Purchaser hereunder plus the aggregate amount
funded by such Committed Purchaser as a Liquidity Purchaser under the Asset
Purchase Agreement would exceed its Purchaser Percentage times the Maximum
Funded Amount; and provided, further, that the Swingline Purchaser shall not be
required to fund any Increase if, after giving effect thereto, the aggregate
amount funded by the Swingline Purchaser would exceed the Swingline Facility
Limit. Each Increase requested later than 2:00 p.m. (New York time) one
(1) Business Day prior to the proposed date of such Increase shall be deemed to
be both (A) a request for funding from the Swingline Purchaser on the specified
date of funding and (B) a request for an Increase from the Committed Purchasers
on the second (2nd) Business Day following the date of the Increase funded by
the Swingline Purchaser (the proceeds of such Increase to be used solely to
repay the Increase funded by the Swingline Purchaser).
          (b) Each Increase hereunder shall be subject to the further conditions
precedent that:

6



--------------------------------------------------------------------------------



 



          (i) The Funding Agent and the applicable Notice Persons shall have
received copies of the Monthly Noteholders’ Statement most recently required to
have been delivered under the Indenture;
          (ii) Each of the representations and warranties of each Cofina Entity
made in the Transaction Documents to which it is a party shall be true and
correct in all material respects as of the applicable Increase Date (except to
the extent they expressly relate to an earlier or later time);
          (iii) Each Cofina Entity shall be in compliance in all material
respects with all of its respective covenants contained in the Transaction
Documents to which it is a party;
          (iv) No Early Amortization Event, Potential Early Amortization Event,
Default, Event of Default or Servicer Default shall have occurred and be
continuing;
          (v) The Purchase Expiration Date shall not have occurred;
          (vi) After giving effect to such Increase, no Borrowing Base
Deficiency shall exist;
          (vii) The Funding Agent and the applicable Notice Persons shall have
received a completed Notice of Increase with respect to such proposed Increase,
not later than 2:00 p.m. (New York time) on the proposed date of such Increase;
          (c) Each Increase of the VFN shall be requested in an aggregate
principal amount of $250,000 and integral multiples of $1,000 in excess thereof;
provided, that an Increase may be requested in the entire remaining Maximum
Funded Amount.
          (d) The purchase price of each Increase shall be equal to 100% of the
Increase Amount, and shall be paid not later than 3:00 p.m. New York City time
on the Increase Date by wire transfer of immediately available funds to such
account as may from time to time be specified by the Issuer in a notice to the
Funding Agent and the applicable Notice Persons (or to the Swingline Purchaser,
in the case of an Increase deemed requested from the other Purchasers pursuant
to the last sentence of Section 2.03(a)).
          (e) All conditions set forth in Section 3.1(b) of the
Series Supplement, to the extent applicable, shall have been satisfied at such
time.
          (f) No condition to funding shall be applicable to an Increase made
solely to reimburse the Swingline Purchaser pursuant to the last sentence of
Section 2.03(a).
     Each “Increase” with respect to all VFN Series shall be allocated to each
respective VFN Series as instructed by the Issuer; provided, that (i) the Issuer
shall not (unless necessary in order to comply with the requirements of clause
(ii) of this paragraph) disproportionately allocate Increases to the same VFN
Series for two or more consecutive Increases and (ii) shall at all times use its
reasonable best efforts to allocate Increases to the respective VFN Series so
that the aggregate of the “Aggregate Purchaser Funded Amounts” under (and as
defined in) each VFN

7



--------------------------------------------------------------------------------



 



Series is at all times ratably allocated among each such VFN Series according to
their respective Maximum Funded Amounts (as defined in each such series).
          SECTION 2.04 Extension of Purchase Expiration Date. The Issuer may
advise the Funding Agent in writing of its desire to extend the Purchase
Expiration Date for an additional period. The Funding Agent shall notify the
Issuer in writing, within 5 days after its receipt of such request by the
Issuer, whether the Purchasers or any of them agree to such extension (it being
understood that the Purchasers may accept or decline such a request in their
sole discretion and on such terms as they may elect and, if the Purchasers so
agree, the Issuer, the Funding Agent and the Purchasers shall enter into such
documents as the Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Purchasers and
the Funding Agent in connection therewith (including reasonable attorneys’ fees
and expenses) shall be paid by the Issuer); it being understood, that the
failure of the Funding Agent to so notify the Issuer as set forth above shall
not be deemed to be a consent to such request for extension.
          SECTION 2.05 Reduction of Maximum Funded Amount. On any Settlement
Date prior to the Rapid Amortization Commencement Date, upon the written request
of the Issuer, the Maximum Funded Amounts (as defined for each VFN Series) may
be permanently reduced (a “Reduction”), on a ratable basis with respect to each
VFN Series, by the Issuer; provided that the Issuer shall have given each
applicable Funding Agent irrevocable written notice (effective upon receipt) of
the amount of such Reduction prior to 10:00 a.m., New York time on a Business
Day that is at least thirty (30) days prior to such Reduction; provided,
further, that any such Reduction shall be in an amount equal to $10,000,000, in
the aggregate for all VFN Series or integral multiples of $5,000,000 in excess
thereof; and provided, further, that no Reduction may cause the aggregate of the
“Maximum Funded Amounts” under all VFN Series to be lower than $100,000,000.
          SECTION 2.06 Calculation of Monthly Interest. (a) On the Business Day
prior to each Determination Date, the Funding Agent shall calculate, for the
applicable Accrual Period, the aggregate Monthly Interest for each Funding
Tranche.
          (b) The Issuer agrees to pay, and the Issuer agrees to instruct the
Servicer and the Trustee to pay, all amounts payable by it with respect to the
VFN, this Note Purchase Agreement and the Series Supplement to the account
designated by the applicable Purchaser. All such amounts shall be paid no later
than 12:00 noon, New York City time, on the day when due as determined in
accordance with this Note Purchase Agreement, the Indenture and the other
Transaction Documents, in Dollars in immediately available funds.
          SECTION 2.07 Benefits of Indenture. The Issuer hereby acknowledges and
confirms that each representation, warranty, covenant and agreement made
pursuant to the Indenture by the Issuer to the Trustee is (unless such
representation, warranty, covenant or agreement specifically states otherwise)
also made herein for the benefit and security of the Purchasers and the Funding
Agent.
          SECTION 2.08 Broken Funding. In the event of (i) the payment of any
principal of any Funding Tranche (other than a Funding Tranche on which the
interest is computed by

8



--------------------------------------------------------------------------------



 



reference to the Base Rate) other than on the last day of the Fixed Period
applicable thereto (including as a result of the occurrence of the Rapid
Amortization Commencement Date or an optional prepayment of a Funding Tranche),
or (ii) any failure to borrow, continue or prepay any Funding Tranche on the
date specified in any notice delivered pursuant hereto, then, in any such event,
the Issuer shall compensate the applicable Purchaser for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any such
Purchaser shall be deemed to include an amount (the “Breakage Amount”)
determined by such Purchaser (or the Funding Agent) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Funding Tranche had such event not occurred, at the interest rate that
would have been applicable to such Funding Tranche, for the period from the date
of such event to the last day of the applicable Fixed Period (or, in the case of
a failure to borrow for the period that would have been the related Fixed
Period), over (ii) the amount of interest which would be obtainable upon
redeployment or reinvestment of an amount of funds equal to such Funding Tranche
for such period. A certificate of any Purchaser incurring any loss, cost or
expense as a result of any of the events specified in this Section 2.08 and
setting forth any amount or amounts that such Purchaser is entitled to receive
pursuant to this Section 2.08 and the reasons therefor shall be delivered to the
Issuer by the Funding Agent and shall include reasonably detailed calculations
and shall be conclusive absent manifest error. The Issuer shall pay to the
related Funding Agent on behalf of each such Purchaser the amount shown as due
on any such certificate on the first Settlement Date which is not less than
three Business Days after receipt of notice thereof.
          SECTION 2.09 Illegality. Notwithstanding anything in this Note
Purchase Agreement or any other Transaction Document to the contrary, if, after
the Closing Date, the adoption of any Law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future Law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, or the compliance with any directive of
any Official Body (in the case of any bank regulatory guideline, whether or not
having the force of Law), shall make it unlawful for any Purchaser (or its
liquidity and credit support providers, if applicable) to acquire or maintain a
Funding Tranche by reference to the Eurodollar Rate as contemplated by this Note
Purchase Agreement (or the applicable Asset Purchase Agreement), (i) the Funding
Agent on behalf of such Purchaser (or any liquidity and/or credit support
provider of any such Purchaser, as the case may be) shall, within forty-five
(45) days after receiving actual knowledge thereof, deliver a certificate to the
Issuer (with a copy to the applicable Funding Agent) setting forth the basis for
such illegality, which certificate shall be conclusive absent manifest error,
and (ii) such Purchaser’s portion of any Funding Tranche maintained by reference
to the Eurodollar Rate then outstanding shall be converted automatically to a
Funding Tranche maintained by reference to the Base Rate.
          SECTION 2.10 Inability to Determine Eurodollar Rate. If, prior to the
first day of any Fixed Period relating to any Funding Tranche maintained by
reference to the Eurodollar Rate:
     (1) the Funding Agent shall have determined (which determination in the
absence of manifest error shall be conclusive and binding upon the Issuer) that,
by reason of circumstances affecting the relevant market, adequate and

9



--------------------------------------------------------------------------------



 



reasonable means do not exist for ascertaining the Eurodollar Rate for such
Fixed Period; or
     (2) the Funding Agent shall have received notice from one or more
Purchasers (or any liquidity and/or credit support provider of any such
Purchaser, as the case may be) that the Eurodollar Rate determined or to be
determined for such Fixed Period will not adequately and fairly reflect the cost
to such Purchasers (or any liquidity and/or credit support provider of any such
Purchaser, as the case may be) (as conclusively certified by such Person) of
purchasing or maintaining their affected portions of such Funding Tranches
during such Fixed Period;
then, in either such event, the Funding Agent shall give telecopy or telephonic
notice thereof (confirmed in writing) to the Issuer as soon as practicable (but,
in any event, within thirty (30) days after such determination or notice, as
applicable) thereafter. Until such notice has been withdrawn by the Funding
Agent, no further Funding Tranches shall be funded or maintained at the
Eurodollar Rate. The Funding Agent agrees to withdraw any such notice as soon as
reasonably practicable after the Funding Agent is notified of a change in
circumstances which makes such notice inapplicable.
          SECTION 2.11 Fees. The Issuer shall pay to the Funding Agent for the
benefit of the applicable Purchasers as and when due and in accordance with the
provisions for payment set forth in Article 5 of the Series Supplement, each of
the fees specified in the Fee Letter.
ARTICLE III
CLOSING
          SECTION 3.01 Closing. The closing (the “Closing”) of the purchase and
sale of the VFN shall take place on or about 10:00 a.m. on August 10, 2005, or
if the conditions to closing set forth in Article IV of this Note Purchase
Agreement shall not have been satisfied or waived by such date, as soon as
practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).
          SECTION 3.02 Transactions to be Effected at the Closing. At the
Closing (a) the Funding Agent will (to the extent received from the Purchasers)
deliver to the Issuer funds in an amount equal to the Initial Purchase Price by
wire transfer of immediately available funds to a bank account designated by the
Issuer to the Funding Agent at least two Business Days prior to the Closing
Date; and (b) the Issuer shall deliver the VFN to the Funding Agent in
satisfaction of the Issuer’s obligation to the Funding Agent hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO
PURCHASE ON THE CLOSING DATE

10



--------------------------------------------------------------------------------



 



          The purchase by the Funding Agent on behalf of the Purchasers of the
VFN is subject to the satisfaction at the time of the Closing of the following
conditions (any or all of which may be waived by the Funding Agent in its sole
discretion):
          SECTION 4.01 Performance by Cofina Entities. All the terms, covenants,
agreements and conditions of the Transaction Documents to which each Cofina
Entity is a party to be complied with and performed by the Cofina Entities at or
before the Closing shall have been complied with and performed in all material
respects.
          SECTION 4.02 Representations and Warranties. Each of the
representations and warranties of each Cofina Entity made in the Transaction
Documents to which it is a party shall be true and correct in all material
respects as of the time of the Closing (except to the extent they expressly
relate to an earlier or later time).
          SECTION 4.03 Corporate Documents. The Funding Agent shall have
received copies of the (i) certificate of incorporation or certificate of
formation, as applicable, good standing certificate and by-laws or limited
liability company agreement, as applicable, of each Cofina Entity, (ii) board of
directors resolutions or resolutions of the managing member, as applicable, of
each Cofina Entity with respect to the Transaction Documents to which it is a
party, and (iii) incumbency certificate of each Cofina Entity, each certified by
appropriate corporate or limited liability company authorities.
          SECTION 4.04 Opinions of Counsel. The Funding Agent shall have
received favorable opinions from counsel to the Sellers, the Servicer and the
Issuer dated as of the Closing Date and reasonably satisfactory in form and
substance to the Funding Agent and its counsel, as to such matters as the
Funding Agent and its counsel may reasonably request.
          SECTION 4.05 Reports. The Funding Agent shall have received a copy of
the most recent Monthly Servicer Report prior to Closing.
          SECTION 4.06 Financing Statements. The Funding Agent shall have
received evidence satisfactory to it of the completion of all recordings,
registrations, notices and filings as may be necessary or, in the opinion of the
Funding Agent, desirable to perfect or evidence the sale and assignment by each
Seller to the Issuer of their respective ownership interests in the Receivables,
Related Security and other collateral in the Trust Estate and the proceeds
thereof and the security interest granted to the Trustee for the benefit of the
Secured Parties pursuant to the granting clauses of the Indenture:
          SECTION 4.07 Documents. The Funding Agent shall have received a duly
executed counterpart of the Guaranty Agreement and each of the Transaction
Documents and each and every document or certification delivered by any party in
connection with any of such agreements, and each such document shall be in full
force and effect.
          SECTION 4.08 VFN. The Funding Agent shall have received an executed
VFN being purchased by the Purchasers, registered in the name of the Funding
Agent, as agent for the Purchasers.

11



--------------------------------------------------------------------------------



 



          SECTION 4.09 No Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Official Body shall have been instituted to
restrain or prohibit the consummation of, or to invalidate, the transactions
contemplated by the Transaction Documents and the documents related thereto in
any material respect.
          SECTION 4.10 Approvals and Consents. All Governmental Actions of all
Official Bodies required with respect to the transactions contemplated by the
Transaction Documents and the other documents related thereto shall have been
obtained or made.
          SECTION 4.11 Officer’s Certificates. The Funding Agent shall have
received a certificate of a Responsible Officer from each Cofina Entity (each,
an “Officer’s Certificate”) in form and substance reasonably satisfactory to the
Funding Agent and its counsel, dated as of the Closing Date, certifying as to
the satisfaction of the conditions set forth in Sections 4.01 and 4.02 with
respect to such Cofina Entity.
          SECTION 4.12 Accounts. The Funding Agent shall have received evidence
that the Collection Account, Series 2005-A Settlement Account and the Spread
Maintenance Account have been established in accordance with the terms of the
Indenture.
          SECTION 4.13 Expenses. Costs and expenses of the Funding Agent and the
Purchasers accrued and payable under Section 8.04, including all accrued
attorneys’ fees and expenses shall have been paid.
          SECTION 4.14 Liens. The Funding Agent shall have received UCC search
reports showing that no Liens exist on the Receivables, Related Security or any
other assets or collateral in the Trust Estate, other than (i) Liens in favor of
(or appropriately assigned to) the Trustee, (ii) Permitted Encumbrances, and
(iii)  Liens for which releases or acceptable assignments or other amendments
have been delivered to the Trustee.
          SECTION 4.15 Other Documents. The Cofina Entities shall have furnished
to the Funding Agent such other information, certificates and documents as the
Funding Agent may reasonably request.
          SECTION 4.16 Payment of Fees. The fees due on the Closing Date (as
specified in the Fee Letter) shall have been paid.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
          SECTION 5.01 Representations and Warranties of the Issuer. The
representations and warranties made by the Issuer in the other Transaction
Documents are hereby remade by the Issuer on each date to which they are made in
such Transaction Documents as if such representations and warranties were set
forth herein. For purposes of this Section 5.01, such representations and
warranties are incorporated by reference herein in their entirety.
          SECTION 5.02 Reaffirmation of Representations and Warranties by the
Issuer. On the Closing Date and on each day that an Increase is made hereunder,
the Issuer, by accepting

12



--------------------------------------------------------------------------------



 



the proceeds thereof, shall be deemed to have certified that all of its
representations and warranties contained in the Transaction Documents are true
and correct on and as of such day as though made on and as of such day (except
to the extent they relate to an earlier date or later time, and then as of such
earlier date or later time).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE FUNDING AGENT AND THE PURCHASERS
          The Funding Agent and each Purchaser hereby makes with respect to
itself the following representations and warranties to the Issuer on which the
Issuer shall rely in entering into this Note Purchase Agreement:
          SECTION 6.01 Securities Laws; Transfer Restrictions. The Funding Agent
and each of the Purchasers represents and warrants to the Issuer, as of the date
hereof (or as of a subsequent date on which a successor or assign of any
Purchaser shall become a party hereto), and agrees that:
          (a) it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and it is able and
prepared to bear the economic risk of investing in, the VFN;
          (b) it is purchasing the VFN for its own account, or for the account
of one or more “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that meet the criteria
described in subsection (a) and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution;
          (c) it understands that (i) the VFN has not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, (ii) the Issuer is not required to so register or
qualify the VFN, and (iii) the VFN may be resold, pledged or otherwise
transferred only (A) to the Issuer, (B) to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) in a transaction meeting the
requirements of Rule 144A under the Securities Act, or (C) in a transaction
otherwise exempt from the registration requirements of the Securities Act, in
each case in accordance with the provisions of the Indenture and any applicable
securities laws of any state of the United States or any other jurisdiction;
          (d) it understands that upon original issuance thereof, and until such
time as the same may no longer be required under the applicable requirements of
the Securities Act, the certificate evidencing the VFN (and all securities
issued in exchange therefor or substitution thereof) shall bear a restrictive
legend substantially in the form set forth in the form of VFN included as an
exhibit to the Series Supplement; and

13



--------------------------------------------------------------------------------



 



          (e) it will obtain from any transferee of the VFN (or any interest
therein) substantially the same representations, warranties and agreements
contained in this Section 6.01.
          SECTION 6.02 Enforceability. This Note Purchase Agreement has been
duly authorized, executed and delivered by each Purchaser and the Funding Agent,
and is the valid and legally binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.
ARTICLE VII
COVENANTS
          SECTION 7.01 Covenants. The Issuer hereby covenants that, until the
termination of the Transaction Documents, unless the Purchasers shall otherwise
consent in writing:
          (a) Monthly Noteholders’ Statement; Notice of Adverse Effect. (1) The
Issuer will cause each Monthly Noteholders’ Statement pertaining to the
Series Supplement to be delivered to each Purchaser, contemporaneously with the
delivery thereof to the Trustee.
          (b) Notice of Default. As soon as possible, and in any event within
one (1) day after the occurrence thereof, the Issuer shall (or shall cause the
Servicer to) give each Purchaser written notice of each Early Amortization
Event, Potential Early Amortization Event, Default, Event of Default or Servicer
Default.
          (c) Further Assurances. The Issuer agrees to take any and all acts and
to create any and all further instruments necessary or reasonably requested by
the Funding Agent to fully effect the purposes of this Note Purchase Agreement.
          (d) Notice of Modifications to Transaction Documents and Credit
Manual. The Issuer shall (or shall cause the Servicer to) give the Funding Agent
written notice of any proposed amendment, modification or waiver of any
provision of the Transaction Documents. In addition, the Issuer shall not amend
(or consent to the amendment of) the Credit Manual without the prior written
consent of the Funding Agent.
          (e) Expenses. Whether or not the Closing takes place, except as
otherwise expressly provided herein or in the Fee Letter, all reasonable costs
and expenses incurred by the Purchasers or the Funding Agent in connection with
this Note Purchase Agreement and the transactions contemplated hereby shall be
paid by the Issuer.
          SECTION 7.02 Incorporation. The covenants of the Issuer in the other
Transaction Documents are hereby incorporated herein in their entirety and the
Issuer hereby covenants and agrees to perform such covenants as though such
covenants were set forth in full herein.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
          SECTION 8.01 Indemnification. Without limiting any other rights which
the Funding Agent or the Purchasers may have hereunder or under applicable law,
the Issuer hereby agrees to indemnify each Indemnified Party from and against
any and all damages, losses, claims, liabilities, costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Issuer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Note Purchase Agreement, the other Transaction Documents, the ownership, either
directly or indirectly, of any interest in the VFN or any of the other
transactions contemplated hereby or thereby, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party. Without limiting the generality of the
foregoing, and subject to the exclusions set forth in the preceding sentence,
the Issuer shall indemnify each Indemnified Party for Issuer Indemnified Amounts
relating to or resulting from:
          (a) any representation or warranty made by the Issuer under this Note
Purchase Agreement, in any of the other Transaction Documents, in any Monthly
Servicer Report or in any other written information or report delivered by the
Issuer pursuant hereto or thereto, which shall have been false or incorrect in
any respect when made or deemed made;
          (b) the failure by the Issuer to comply with any applicable
Requirement of Law with respect to any portion of the Trust Estate, or the
nonconformity of any portion of the Trust Estate with any applicable Requirement
of Law;
          (c) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Loan not being the
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
          (d) the failure by the Issuer to comply with any term, provision or
covenant contained in this Note Purchase Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties under the Trust Estate;
          (e) the failure of the Issuer to pay when due any taxes, including
without limitation, sales, excise or personal property taxes payable in
connection with any portion of the Trust Estate;
          (f) any reduction in the aggregate outstanding principal balance of
the VFN or any Funding Tranche with respect to any Purchaser as a result of the
distribution of Collections pursuant to Article V of the Indenture and/or the
Series Supplement, if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason;
          (g) the commingling by the Issuer of Collections at any time with
other funds;

15



--------------------------------------------------------------------------------



 



          (h) any investigation, litigation or proceeding related to this Note
Purchase Agreement, any of the other Transaction Documents, the use of proceeds
by the Issuer, the ownership directly or indirectly of the VFN or any interest
in the Trust Estate;
          (i) any failure of the Issuer to give reasonably equivalent value to
any Seller in consideration of the purchase by the Issuer from such Seller of
any Receivable, or any attempt by any Person to void, rescind or set aside any
such transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;
          (j) any action taken by the Issuer in the enforcement or collection of
any portion of the Trust Estate;
          (k) the failure of any Receivable included in any Monthly Servicer
Report or other periodic report as an Eligible Receivable for purposes of any
calculation based on Eligible Receivables or otherwise to be an Eligible
Receivable at the time of such calculation;
          (l) the failure to vest in the Trustee (for the benefit of the
Purchasers and the other Secured Parties) (i) to the extent the perfection of a
security interest in such property is governed by the UCC, a valid and
enforceable first priority perfected security interest in such Receivables,
Related Security and other related rights or (ii) if the perfection of such
security interest is not governed by the UCC, a valid and enforceable lien or
security interest in such Receivables, Related Security and other related
rights, in each case, free and clear of any Adverse Claim; or
          (m) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the
Receivables, Related Security and other related rights transferred or purported
to be transferred hereunder whether at the time of any purchase or at any
subsequent time.
     If for any reason the indemnification provided in this Section 8.01 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless for the Issuer Indemnified Amounts, then the indemnifying party
shall (subject to the exclusions set forth in the first sentence of this
Section 8.01) contribute to the maximum amount payable or paid to such
Indemnified Party as a result of the applicable claim, damage, expense, loss or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the indemnifying
party on the other hand, but also the relative fault of such Indemnified Party
(if any) and the indemnifying party and any other relevant equitable
considerations. The parties hereto acknowledge and agree that all amounts
payable under this Section 8.01 shall be payable by the Issuer solely to the
extent funds are available therefor in accordance with the priority of payments
set forth in Article V of the Base Indenture.
          SECTION 8.02 Indemnity for Reserves and Expenses. (a)  If after the
date hereof, the adoption of any law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future law or bank
regulatory guideline by any Official Body

16



--------------------------------------------------------------------------------



 



charged with the administration, interpretation or application thereof, or the
compliance with any directive of any Official Body (whether or not having the
force of law), other than laws, interpretations, guidelines or directives
relating to Taxes:
          (i) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
the Funding Agent, any Purchaser or any other liquidity and/or credit support
provider of any Purchaser (each, an “Affected Party”) or shall impose on any
Affected Party or on the United States market for certificates of deposit or the
London interbank market any other condition affecting this Note Purchase
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the VFN, the Receivables, the Trust Estate or payments of amounts
due hereunder or its obligation to advance funds hereunder or under the other
Transaction Documents; or
          (ii) imposes upon any Affected Party any other expense deemed by such
Affected Party to be material (including, without limitation, reasonable
attorneys’ fees and expenses, and expenses of litigation or preparation therefor
in contesting any of the foregoing) with respect to this Note Purchase
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the VFN, the Receivables, the Trust Estate, or payments of amounts
due hereunder or its obligation to advance funds hereunder or otherwise in
respect of this Note Purchase Agreement or the other Transaction Documents,
and the result of any of the foregoing is to increase the cost to such Affected
Party with respect to this Note Purchase Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the VFN, the Receivables,
the Trust Estate, the obligations hereunder or the funding of any Increases
hereunder or under the other Transaction Documents, by an amount reasonably
deemed by such Affected Party to be material, then, on the first Settlement Date
which is not less than ten (10) Business Days after demand by such Affected
Party through the Funding Agent, the Issuer shall pay to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such increased cost or reduction. In making demand hereunder, the applicable
Affected Party shall submit to the Issuer a certificate as to such increased
costs incurred which shall provide in detail the basis for such claim which
certificate shall be conclusive and binding for all purposes absent manifest
error; provided, however, that no such Affected Party shall be required to
disclose any confidential or tax planning information in any such certificate.
The parties hereto acknowledge and agree that all amounts payable under this
Section 8.02(a) shall be payable by the Issuer solely to the extent funds are
available therefor in accordance with the priority of payments set forth in
Article V of the Base Indenture.
          (b) If any Affected Party shall have determined that after the Closing
Date, the adoption of any applicable law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation
thereof by any Official Body, or any directive regarding capital adequacy (in
the case of any bank regulatory guideline, whether or not having the force of
law) of any such Official Body, has or would have, due to an increase in the
amount of capital required to be maintained by such Affected Party, the effect
of reducing the

17



--------------------------------------------------------------------------------



 



rate of return on capital of such Affected Party as a consequence of such
Affected Party’s obligations hereunder or with respect hereto to a level below
that which such Affected Party could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount reasonably deemed by such Affected
Party to be material, then from time to time, on the first Settlement Date which
is not less than ten (10) Business Days after demand by such Affected Party
through the Funding Agent, the Issuer shall pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board shall constitute an
adoption, change, request or directive subject to this Section 9.2(b). In making
demand hereunder, the applicable Affected Party shall submit to the Issuer a
certificate as to such increased costs incurred which shall provide in detail
the basis for such claim which certificate shall be conclusive and binding for
all purposes absent manifest error; provided, however, that no such Affected
Party shall be required to disclose any confidential or tax planning information
in any such certificate. The parties hereto acknowledge and agree that all
amounts payable under this Section 8.02(b) shall be payable by the Issuer solely
to the extent funds are available therefor in accordance with the priority of
payments set forth in Article V of the Base Indenture.
          SECTION 8.03 Indemnity for Taxes. (a)  All payments made by the Issuer
to the Funding Agent for the benefit of the Purchasers under this Note Purchase
Agreement or any other Transaction Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
stamp or similar taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Official Body, excluding (i) taxes that would not have been imposed if
the Affected Party had timely complied with the requirements of Section 8.03(b),
and (ii) taxes imposed on the net income of the Funding Agent or any other
Affected Party, in each case imposed by any jurisdiction under the laws of which
the Funding Agent or such Affected Party is organized or any political
subdivision or taxing authority thereof or therein (all such nonexcluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, collectively
or individually, “Taxes”). If any such Taxes are required to be withheld from
any amounts payable to the Funding Agent or any Affected Party hereunder, the
amounts so payable to the Funding Agent or such Affected Party shall be
increased to the extent necessary to yield to the Funding Agent or such Affected
Party (after payment of all Taxes) all amounts payable hereunder at the rates or
in the amounts specified in this Note Purchase Agreement and the other
Transaction Documents. The Issuer shall indemnify the Funding Agent or any such
Affected Party for the full amount of any such Taxes on the first Settlement
Date which is not less than ten (10) days after the date of written demand
therefor by the Funding Agent.
          (b) Each Affected Party that is a Non-United States Person shall:
          (i) deliver to the Issuer and the Funding Agent two duly completed
copies of IRS Form W-8 BEN or Form W-8 ECI, or successor applicable form, as the
case may be;
          (ii) deliver to the Issuer and the Funding Agent two (2) further
copies of any such form or certification on or before the date that any such
form or certification

18



--------------------------------------------------------------------------------



 



expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Issuer; and
          (iii) obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Issuer or the
Funding Agent;
unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which, regardless of the identity of the
Affected Party, renders all such forms inapplicable or which, regardless of the
identity of the Affected Party, would prevent such Affected Party from duly
completing and delivering any such form with respect to it, and such Affected
Party so advises the Issuer and the Funding Agent. Each such Affected Party so
organized shall certify in the case of an IRS Form W-8 BEN or IRS Form W-8 ECI
(or successor applicable form), that it is entitled to receive payments under
this Note Purchase Agreement and the other Transaction Documents without
deduction or withholding of any United States federal income taxes. Each
Affected Party which is a Non-United States Person represents and warrants to
the Issuer and the Funding Agent that, as of the date of this Note Purchase
Agreement (or the date such Person otherwise becomes an Affected Party, as the
case may be), (i) it is entitled to receive all payments hereunder without
deduction or withholding for or on account of any United States federal Taxes
and (ii) it is permitted to take the actions described in the preceding sentence
under the laws and any applicable double taxation treaties of the jurisdiction
of its head office or any booking office used in connection with this Note
Purchase Agreement. Each Affected Party which is a Non-United States Person
further agrees that, to the extent any form claiming complete or partial
exemption from withholding and deduction of United States federal Taxes
delivered under this clause (b) is found to be incomplete or incorrect in any
material respect, such Affected Party shall (to the extent it is permitted to do
so under the laws and any double taxation treaties of the United States, the
jurisdiction of its organization and the jurisdictions in which its relevant
booking offices are located) execute and deliver to each of the Funding Agent
and the Issuer a complete and correct replacement form.
          (c) Limitations. Each Affected Party agrees to use reasonable efforts
to mitigate the imposition of any Taxes referred to in this Section 8.03,
including changing the office of such Affected Party from which any Funding
Tranche (or portion thereof) funded or maintained by such Affected Party or this
Note Purchase Agreement is booked; provided that such reasonable efforts would
not be disadvantageous to such Affected Party or result in the imposition of any
additional Taxes upon such Affected Party or cause such Affected Party, in its
good faith judgment, to violate one or more of its policies in order to avoid
such imposition of Taxes. The parties hereto acknowledge and agree that all
amounts payable under this Section 8.03 shall be payable by the Issuer solely to
the extent funds are available therefor in accordance with the priority of
payments set forth in Article V of the Base Indenture.
          SECTION 8.04 Other Costs, Expenses and Related Matters. (a)  The
Issuer agrees, upon receipt of a written invoice, to pay or cause to be paid,
and to hold the Funding Agent and the Purchasers harmless against liability for
the payment of, all reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’, accountants’ and other third parties’ fees
and expenses, any filing fees and expenses incurred by officers or employees of
the Funding Agent and/or the Purchasers) or intangible, documentary or recording

19



--------------------------------------------------------------------------------



 



taxes incurred by or on behalf of the Funding Agent and the Purchasers (i) in
connection with the negotiation, execution, delivery and preparation of this
Note Purchase Agreement, the other Transaction Documents and any documents or
instruments delivered pursuant hereto and thereto and the transactions
contemplated hereby or thereby (including, without limitation, the perfection or
protection of the Purchasers’ interest in the Trust Estate) and (ii)
(A) relating to any amendments, waivers or consents under this Note Purchase
Agreement, any Asset Purchase Agreement and the other Transaction Documents,
(B) arising in connection with the Funding Agent’s or such Purchaser’s
enforcement or preservation of rights (including the perfection and protection
of the Purchasers’ interest in the Trust Estate under this Note Purchase
Agreement and the other Transaction Documents), or (C) arising in connection
with any audit, dispute, disagreement, litigation or preparation for litigation
involving this Note Purchase Agreement or any of the other Transaction
Documents. The parties hereto acknowledge and agree that all amounts payable
under this Section 8.04 shall be payable by the Issuer solely to the extent
funds are available therefor in accordance with the priority of payments set
forth in Article V of the Base Indenture.
          (b) The Funding Agent will notify the Issuer and the Servicer in
writing of any event occurring after the date hereof which will entitle an
Indemnified Party or Affected Party to compensation pursuant to this
Article VIII. Any notice by the Funding Agent claiming compensation under this
Article VIII and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Funding Agent or any applicable Indemnified Party or Affected
Party may use any reasonable averaging and attributing methods.
          (c) If the Issuer is required to pay any additional amount to any
Purchaser pursuant to Section 8.02 or 8.03, then such Purchaser shall use
reasonable efforts (which shall not require such Purchaser to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant) to
assign its rights and delegate and transfer its obligations hereunder to another
of its offices, branches or affiliates, if such filing or assignment would
reduce amounts payable pursuant to Section 8.02 or 8.03, as the case may be, in
the future.
ARTICLE IX
THE FUNDING AGENT
          SECTION 9.01 Authorization and Action. Each Purchaser hereby accepts
the appointment of and authorizes the Funding Agent to take such action as agent
on its behalf and to exercise such powers as are delegated to the Funding Agent
by the terms hereof, together with such powers as are reasonably incidental
thereto. The Purchasers hereby authorize the Funding Agent, in its sole
discretion, to take any actions and exercise any rights or remedies under this
Note Purchase Agreement and any permitted related agreements and documents.
Except for actions which the Funding Agent is expressly required to take
pursuant to this Note Purchase Agreement or the applicable Asset Purchase
Agreement, the Funding Agent shall not be required to take any action which
exposes the Funding Agent to personal liability or which is contrary to
applicable law unless the Funding Agent shall receive further assurances to its
satisfaction from

20



--------------------------------------------------------------------------------



 



the Purchasers of the indemnification obligations under Section 9.04 against any
and all liability and expense which may be incurred in taking or continuing to
take such action. The Funding Agent agrees to give to the Purchasers prompt
notice of each notice and determination given to it by the Issuer, the Servicer
or the Trustee, pursuant to the terms of this Note Purchase Agreement or the
other Transaction Documents. Subject to Section 9.06, the appointment and
authority of the Funding Agent hereunder shall terminate upon the later of
(i) the payment to (a) the Purchasers of all amounts owing to the Purchasers
hereunder and (b) the Funding Agent of all amounts due hereunder and (ii) the
Series 2005-A Termination Date.
          SECTION 9.02 Funding Agent’s Reliance, Etc. Neither the Funding Agent
nor any of its directors, officers, agents who are natural persons or employees
shall be liable for any action taken or omitted to be taken by it or them as
Funding Agent under or in connection with this Note Purchase Agreement or any
related agreement or document, except for its or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Funding Agent: (i) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to the
Purchasers and shall not be responsible to the Purchasers for any statements,
warranties or representations made by any other Person in connection with any
Transaction Document; (iii) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Transaction Document on the part of any Person or to inspect the property
(including the books and records) of any Person; (iv) shall not be responsible
to any Purchaser for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of any Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.
          SECTION 9.03 Funding Agent and Affiliates. The Funding Agent and its
respective Affiliates may generally engage in any kind of business with the
Issuer, the Servicer, any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Issuer, any Seller, the
Servicer, any Obligor or any of their respective Affiliates, all as if such
entities were not the Funding Agent and without any duty to account therefor to
the Purchasers.
          SECTION 9.04 Indemnification. Each Purchaser severally agrees to
indemnify the Funding Agent (to the extent not reimbursed by any Cofina Entity),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Funding Agent in any way relating to or arising out of any
Transaction Document or any action taken or omitted by the Funding Agent under
any Transaction Document; provided, that (i) no Purchaser shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting or arising
from the Funding Agent’s gross negligence or willful misconduct and (ii) no
Purchaser shall be liable for any amount in respect of any compromise or
settlement or any of the foregoing unless such compromise or settlement is
approved by the

21



--------------------------------------------------------------------------------



 



majority of the Purchasers (based on Purchaser Percentages). Without limitation
of the generality of the foregoing, each Purchaser, agrees to reimburse the
Funding Agent, promptly upon demand, for any reasonable out-of-pocket expenses
(including reasonable counsel fees) incurred by the Funding Agent in connection
with the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, any Transaction Document; provided, that no
Purchaser shall be responsible for the costs and expenses of the Funding Agent
in defending itself against any claim alleging the gross negligence or willful
misconduct of the Funding Agent to the extent such gross negligence or willful
misconduct is determined by a court of competent jurisdiction in a final and
non-appealable decision.
          SECTION 9.05 Purchase Decision. Each Purchaser acknowledges that it
has, independently and without reliance upon the Funding Agent, and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Note Purchase Agreement and to
purchase an interest in the VFN. Each Purchaser also acknowledges that it will,
independently and without reliance upon the Funding Agent or any of its
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Note Purchase Agreement or any related agreement,
instrument or other document.
          SECTION 9.06 Successor Funding Agent. The Funding Agent may resign at
any time by giving thirty (30) days’ written notice thereof to the Purchasers,
the Issuer and the Trustee. Upon any such resignation, the Purchasers shall have
the right to appoint a successor Funding Agent. If no successor Funding Agent
shall have been so appointed and shall have accepted such appointment, within
thirty days after the retiring Funding Agent’s giving of notice of resignation,
then the retiring Funding Agent may, on behalf of the Purchasers, appoint a
successor Funding Agent. Upon the acceptance of any appointment as Funding Agent
hereunder by a successor Funding Agent, such successor Funding Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Funding Agent, and the retiring Funding
Agent shall be discharged from its duties and obligations under this Note
Purchase Agreement and the other Transaction Documents (other than obligations
arising or to have been performed prior to such retirement). After any retiring
Funding Agent’s resignation hereunder as Funding Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Funding Agent under this Note Purchase Agreement and
the other Transaction Documents.
ARTICLE X
MISCELLANEOUS
          SECTION 10.01 Amendments. No amendment or waiver of any provision of
this Note Purchase Agreement shall in any event be effective unless the same
shall be signed by each of the parties hereto, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
          SECTION 10.02 Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing and mailed,
telefaxed (receipt

22



--------------------------------------------------------------------------------



 



confirmed) or hand delivered, as to each party hereto, at its address set forth
in Schedule I hereto or at such other address as shall be designated by such
party in a written notice to the other party hereto. All such notices and
communications shall be effective upon receipt by the addressee.
          SECTION 10.03 No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 10.04 Binding Effect; Assignability. (a) This Note Purchase
Agreement shall be binding on the parties hereto and their respective successors
and assigns; provided, however, that the Issuer may not assign any of its rights
or delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the
Funding Agent. No provision of this Note Purchase Agreement or any other
Transaction Document shall in any manner restrict the ability of any Purchaser
to assign, participate, grant security interests in, or otherwise transfer any
portion of its interest in the VFN (and its rights to receive any payments in
respect thereof, including in connection with any collateral securing payment
with respect to such VFN); provided, that any such transfer, participation or
assignment shall only be made in compliance with the transfer restrictions set
forth herein and in the Indenture; provided, further, that unless otherwise
consented to by the Issuer, such transferee, participant or assignee shall have
executed and delivered to the Issuer, the Trustee and the Funding Agent a
Transfer Supplement (as defined in subsection (b) below), with such changes as
shall be reasonably acceptable to the Issuer.
          (b) Each Committed Purchaser may assign to one or more Persons (each
an “Assignee Committed Purchaser”), reasonably acceptable to the Issuer and the
Funding Agent a portion of such Purchaser’s commitment in respect of its
Purchaser Percentage of the Maximum Funded Amount (for each such Purchaser, the
“Commitment”) pursuant to a supplement hereto, substantially in the form of
Exhibit C with any changes as have been approved by the parties thereto (a
“Transfer Supplement”), executed by each such Assignee Committed Purchaser, the
assignor Committed Purchaser, and the Funding Agent; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Any such assignment
by a Committed Purchaser pursuant to this paragraph cannot be for an amount less
than $10,000,000. Upon (i) the execution of the Transfer Supplement, (ii)
delivery of an executed copy thereof to the Issuer and the Funding Agent and
(iii) solely to the extent such assignor Committed Purchaser has any portion of
the Aggregate Purchaser Funded Amount outstanding, payment by the Assignee
Committed Purchaser to the assignor Committed Purchaser of the agreed purchase
price, such assignor Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Assignee Committed Purchaser
shall for all purposes herein be a Committed Purchaser party hereto and shall
have all the rights and obligations of a Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the assignor Committed Purchaser allocable to such Assignee Committed
Purchaser shall be equal to the amount of the portion of the Commitment of the
assignor Committed Purchaser transferred, regardless of the purchase price paid
therefor. The Transfer Supplement shall be an amendment hereof only to the
extent necessary to reflect the addition of

23



--------------------------------------------------------------------------------



 



such Assignee Committed Purchaser as an “Committed Purchaser” and any resulting
adjustment of the assignor Committed Purchaser’s Commitment.
          (c) Any Purchaser may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreements; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Notwithstanding any
such sale by a Purchaser of participating interests to a Participant, such
Purchaser’s rights and obligations under this Note Purchase Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, and the other parties hereto shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Note Purchase Agreement. Each Participant shall be
entitled to the benefits of Article VIII; provided, however, that all amounts
payable to any such Participant shall be limited to the amounts which would have
been payable to the Purchaser selling such participating interest had such
interest not been sold.
          (d) This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the VFN or hereunder shall have been paid in full.
          SECTION 10.05 Confidentiality. The Issuer shall maintain, and shall
cause each officer, employee and agent of itself and its Affiliates to maintain,
the confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the Funding Agent and the Purchasers and
each of their respective businesses obtained by them in connection with the
structuring, negotiation and execution of the transactions contemplated herein
and in the other Transaction Documents, except for information that has become
publicly available or information disclosed (i) to legal counsel, accountants
and other professional advisors to the Issuer and its Affiliates, (ii) as
required by law, regulation, the requirements of the any self-regulating
organization such as a stock exchange or legal process or (iii) in connection
with any legal or regulatory proceeding to which the Issuer or any of its
Affiliates is subject; it being understood, that solely with respect to the Base
Indenture, the Issuer may distribute such Base Indenture to the holders of any
Notes issued pursuant thereto from time to time. The Issuer hereby consents to
the disclosure of any nonpublic information with respect to it received by the
Funding Agent or any Purchaser from the Issuer or the Servicer to (i) any of the
Purchasers or the Funding Agent, (ii) legal counsel, accountants and other
professional advisors to the Funding Agent, the Purchasers or their Affiliates,
(iii) as required by law, regulation or legal process, (iv) in connection with
any legal or regulatory proceeding to which the Funding Agent, any Purchaser or
any of their Affiliates is subject, (v) any potential Committed Purchaser or
(vi) any participant or potential participant of the Commitment of any Committed
Purchaser, the Trustee, any Enhancement Provider, or any Secured Party;
provided, that the Funding Agent and the Purchasers, as the case may be, shall
advise any such recipient of information that the information they receive is
nonpublic information and may not be disclosed or used for any other purposes
other than that for which it is disclosed to such recipient without the prior
written consent of the Issuer.

24



--------------------------------------------------------------------------------



 



          SECTION 10.06 GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH
OF THE PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          SECTION 10.07 Wavier of Trial by Jury. To the extent permitted by
applicable law, each of the parties hereto irrevocably waives all right of trial
by jury in any action, proceeding or counterclaim arising out of or in
connection with this Note Purchase Agreement or any matter arising hereunder.
          SECTION 10.08 Execution in Counterparts. This Note Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          SECTION 10.09 Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement, and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the VFN.
          SECTION 10.10 Funding Instructions. The Issuer hereby instructs the
Funding Agent to wire the funds associated with the acquisition of the Note
hereunder to CoBank, ACB in accordance with the wire instructions provided by
CoBank, ACB in that certain Payoff Letter, dated the date hereof, between
CoBank, ACB and Cenex Finance Association, Inc.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            COFINA FUNDING, LLC, as Issuer,
      By:           Name:           Title:           BANK HAPOALIM B.M.,
as Funding Agent
      By:           Name:           Title:           BANK HAPOALIM B.M.,
as a Committed Purchaser and as the Swingline Purchaser
      By:           Name:           Title:
Purchaser Percentage: 100%    

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of
Increase

         
1.
  Proposed Increase Date:                         
 
       
2.
  Amount of requested Increase (lesser of minimum amount of
$                     or remaining Maximum Funded Amount)   $
                    
 
       
3.
  Purchase Price   $                     
 
       
4.
  Remaining Maximum Funded Amount (after giving effect to the requested
Increase)   $                     
 
       
5.
  Certifications:    

  (a)   The representations and warranties of Cofina Funding, LLC ( the
“Issuer”) in the Base Indenture dated as of August 10, 2005 (as amended) between
the Issuer and U.S. Bank National Association, as trustee (the “Trustee”); the
Series 2005-A Supplement, dated as of August 10, 2005, between the Issuer and
the Trustee; and the Note Purchase Agreement dated as of August 10, 2005 (the
“Note Purchase Agreement”), among the Issuer, Swingline Purchaser, the Funding
Agent and the Purchasers named therein, are true and correct in all material
respects on the date hereof (except to the extent they expressly relate to an
earlier or later time and then as of such earlier or later time).     (b)   The
conditions to the Increase specified in Section 2.03 of the Note Purchase
Agreement have been satisfied and will be satisfied as of the applicable
Increase Date.

                  COFINA FUNDING, LLC, as Issuer    
 
           
 
  By        
 
           
 
      Authorized Officer    

Date of Notice:                     
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Series 2005-A Officer’s Certificate
          Cofina Funding, LLC (the “Issuer”), pursuant to Section 4.12 of the
Note Purchase Agreement dated as of August 10, 2005 (the “Note Purchase
Agreement”), among the Issuer, Bank Hapoalim B.M., as Funding Agent and
Swingline Purchaser and the Purchasers party thereto, the Issuer hereby
certifies that, to the best of its knowledge, after reasonable investigation:
(a) all of the terms, covenants, agreements and conditions of the Transaction
Documents to be complied with and performed by Issuer on or before the date
hereof have been complied with and performed in all material respects; and
(b) the representations and warranties of Issuer made in the Transaction
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof (except to the extent they expressly relate to an
earlier or later time and then as of such earlier or later time).
          Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Note Purchase Agreement.
          IN WITNESS WHEREOF, I have hereunto set my hand as of this ___ day of
                    , 20___.

            COFINA FUNDING, LLC, as Issuer,
      By:           Name:           Title:        

Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANSFER SUPPLEMENT

 



--------------------------------------------------------------------------------



 



FORM OF TRANSFER SUPPLEMENT
     Reference is made in this Transfer Supplement (this “Transfer Supplement”)
to (i) that certain Note Purchase Agreement dated August 10, 2005 (as amended,
modified, extended or restated from time to time, the “Note purchase Agreement”)
among Cofina Funding, LLC, as Issuer (the “Issuer”), Bank Hapoalim B.M., as
Funding Agent for the Purchasers (in such capacity, the “Funding Agent”) and as
Swingline Purchaser, and the financial institutions from time to time party
thereto, as Committed Purchasers, and (ii) that certain Base Indenture, dated
August 10, 2005 (as amended, modified, extended or restated from time to time,
the “Base Indenture”), between the Issuer and U.S. Bank National Association, as
Trustee (the “Trustee”), and that certain Series 2005-A Supplement, dated
August 10, 2005 (as amended, modified, extended or restated from time to time,
the “Series Supplement” and together with the Base Indenture, the “Indenture”),
All capitalized terms used but not defined herein shall have the meanings
provided in the Note Purchase Agreement and Indenture.
     1. [                    ] (the “Assignor Committed Purchaser”) hereby sells
and assigns, without recourse and without representation or warranty except as
expressly set forth herein, to [                    ] (the “Assignee Committed
Purchaser”), and the Assignee Committed Purchaser hereby purchases and assumes,
without recourse, from the Assignor Committed Purchaser, effective as of
effective date of the assignment specified in Section 6 (the “Effective Date”),
the interest set forth below (the “Assigned interest”) in the Assignor Committed
Purchaser’s rights and obligations under the Note Purchase Agreement and the
Indenture, including, without limitation: (a) the interests set forth below in
its Purchaser Percentage of the Maximum Funded Amount on the Effective Date; and
(b) the Aggregate Purchaser Funded Amount owing to the Assignor Committed
Purchaser in connection with the Assigned Interest which is outstanding on the
Effective Date. Periodic payments made with respect to the Assigned Interest
which: (i) accrued prior to the Effective Date shall be remitted to the Assignor
Committed Purchaser; and (ii) accrue from and after the Effective Date shall be
remitted to the Assignee Committed Purchaser. From and after the Effective Date,
the Assignee Committed Purchaser, if it is not already a Committed Purchaser
under the Note Purchase Agreement and the Indenture, shall become a Committed
Purchaser for all purposes of the Note Purchase Agreement, the Indenture and the
other Transaction Documents and, to the extent of such assignment, the Assignor
Committed Purchaser shall be relieved of its obligations under the Note Purchase
Agreement, the Indenture and the other Transaction Documents.
     2. The Assignor Committed Purchaser: (a) represents and warrants to the
Assignee Committed Purchaser that it is legally authorized to enter into this
Transfer Supplement and that it is the legal and beneficial owner of the
Assigned Interest free and clear of any adverse claim and it has not previously
transferred or encumbered such Assigned Interest; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Transaction
Documents or any other instrument or document furnished pursuant thereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Transaction Documents or any other instrument or document furnished
pursuant thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Issuer or the
Transfer Supplement

 



--------------------------------------------------------------------------------



 



performance or observance by the Issuer of any of its obligations under the
Transaction Documents or any other instrument or document furnished pursuant
thereto.
     3. The Assignee Committed Purchaser: (a) confirms that it has received a
copy of the Transaction Documents, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Transfer Supplement; (b) agrees that it will, independently and
without reliance upon the Funding Agent, the Assignor Committed Purchaser or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note Purchase Agreement, the Indenture or the other
Transaction Documents; (c) warrants that it is legally authorized to enter into
this Transfer Supplement; (d) appoints and authorizes the Funding Agent and the
Trustee to take such action as agent on its behalf and to exercise such powers
and discretion under the Transaction Documents as are delegated to the Funding
Agent and the Trustee by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (e) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Note Purchase Agreement, the Indenture and the other Transaction
Documents are required to be performed by it as a Committed Purchaser.
     4. This Transfer Supplement shall be effective only upon: (a) the consent
of the Issuer and Funding Agent; (b) receipt by the Funding Agent and Issuer of
an executed copy of this Transfer Supplement together with payment of all costs
and expenses incurred by the Funding Agent in connection with such assignment;
(c) solely to the extent such Assignor Committed Purchaser has any portion of
the Aggregate Purchaser Funded Amount outstanding, payment by the Assignee
Committed Purchaser to the Assignor Committed Purchaser of the agreed purchase
price; and (d) satisfaction of all other conditions set forth in Section 10.04
of the Note Purchase Agreement.
     5. This Transfer Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
     6. Terms of Transfer Supplement.

             
(a)
  Effective Date of Assignment:     [_______ ] [__], 200[__]  
(b)
  Legal Name of Assignor Committed Purchaser:        
 
  [                    ]        
(c)
  Legal Name of Assignee Committed Purchaser:        
 
  [                    ]        

Transfer Supplement

 



--------------------------------------------------------------------------------



 



             
(d)
  Notice address of Assignee Committed Purchaser:        
 
  [Address.]        
(e)
  Assignor Committed Purchaser’s Total Commitment:     [         ] %
(f)
  Assignor Committed Purchaser’s Purchaser Percentage of the Maximum Funded
Amount:   $ [                    ]  
(g)
  Assignor Committed Purchaser’s Aggregate Purchaser Funded Amount:   $
[                    ]  
(h)
  Percentage of the Maximum Funded Amount assigned to Assignee Committed
Purchaser:     [         ] %
(i)
  Commitment amount assigned:   $ [                    ]  
(j)
  Aggregate Purchaser Funded Amount assigned:   $ [                    ]  

     7. This Transfer Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by facsimile of an
executed signature page of this Transfer Supplement shall be effective as
delivery of an executed counterpart hereof.
     8. This Transfer Supplement shall be binding on the parties hereto and
their respective successors and assigns.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES FOLLOW.
Transfer Supplement

 



--------------------------------------------------------------------------------



 



The terms set forth above are hereby agreed to:
[                    ],
as Assignor Committed Purchaser

                  By:           Name:           Title:        

[                    ],
as Assignee Committed Purchaser

                  By:           Name:           Title:        

Transfer Supplement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to:
BANK HAPOALIM B.M.,
as Funding Agent

                  By:           Name:           Title:                 By:      
    Name:           Title:        

COFINA FUNDING, LLC,
as Issuer

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Addresses for Notices
If to:
Issuer:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attn: Sharon Barber
Telephone: (651) 355-6974
Facsimile: (651) 451-4917
Funding Agent:
Bank Hapoalim
1777 Avenue of the Americas
New York, New York 10036
Attn: Brian W. James
Telephone: (212) 782-2343
Facsimile: (212) 782-2345
Committed Purchaser:
Bank Hapoalim
1777 Avenue of the Americas
New York, New York 10036
Attn: Brian W. James
Telephone: (212) 782-2343
Facsimile: (212) 782-2345

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1    
SECTION 1.01 Certain Defined Terms
    1    
SECTION 1.02 Other Definitional Provisions
    5    
ARTICLE II PURCHASE AND SALE
    6    
SECTION 2.01 Purchase and Sale of the VFN
    6    
SECTION 2.02 Initial Purchase Price
    6    
SECTION 2.03 Increases
    6    
SECTION 2.04 Extension of Purchase Expiration Date
    8    
SECTION 2.05 Reduction of Maximum Funded Amount
    8    
SECTION 2.06 Calculation of Monthly Interest
    8    
SECTION 2.07 Benefits of Indenture
    8    
SECTION 2.08 Broken Funding
    8    
SECTION 2.09 Illegality
    9    
SECTION 2.10 Inability to Determine Eurodollar Rate
    9    
SECTION 2.11 Fees
    10    
ARTICLE III CLOSING
    10    
SECTION 3.01 Closing
    10    
SECTION 3.02 Transactions to be Effected at the Closing
    10    
ARTICLE IV CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE
    10    
SECTION 4.01 Performance by Cofina Entities
    11    
SECTION 4.02 Representations and Warranties
    11    
SECTION 4.03 Corporate Documents
    11    
SECTION 4.04 Opinions of Counsel
    11    
SECTION 4.05 Reports
    11    
SECTION 4.06 Financing Statements
    11    
SECTION 4.07 Documents
    11    
SECTION 4.08 VFN
    11    
SECTION 4.09 No Actions or Proceedings
    12    
SECTION 4.10 Approvals and Consents
    12    
SECTION 4.11 Officer’s Certificates
    12    
SECTION 4.12 Accounts
    12  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 4.13 Expenses
    12    
SECTION 4.14 Liens
    12    
SECTION 4.15 Other Documents
    12    
SECTION 4.16 Payment of Fees
    12    
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ISSUER
    12    
SECTION 5.01 Representations and Warranties of the Issuer
    12    
SECTION 5.02 Reaffirmation of Representations and Warranties by the Issuer
    12    
ARTICLE VI REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE FUNDING AGENT AND
THE PURCHASERS
    13    
SECTION 6.01 Securities Laws; Transfer Restrictions
    13    
SECTION 6.02 Enforceability
    14    
ARTICLE VII COVENANTS
    14    
SECTION 7.01 Covenants
    14    
SECTION 7.02 Incorporation
    14    
ARTICLE VIII INDEMNIFICATION
    15    
SECTION 8.01 Indemnification
    15    
SECTION 8.02 Indemnity for Reserves and Expenses
    16    
SECTION 8.03 Indemnity for Taxes
    18    
SECTION 8.04 Other Costs, Expenses and Related Matters
    19    
ARTICLE IX THE FUNDING AGENT
    20    
SECTION 9.01 Authorization and Action
    20    
SECTION 9.02 Funding Agent’s Reliance, Etc
    21    
SECTION 9.03 Funding Agent and Affiliates
    21    
SECTION 9.04 Indemnification
    21    
SECTION 9.05 Purchase Decision
    22    
SECTION 9.06 Successor Funding Agent
    22    
ARTICLE X MISCELLANEOUS
    22    
SECTION 10.01 Amendments
    22    
SECTION 10.02 Notices
    22    
SECTION 10.03 No Waiver; Remedies
    23    
SECTION 10.04 Binding Effect; Assignability
    23  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 10.05 Confidentiality
    24    
SECTION 10.06 GOVERNING LAW; JURISDICTION
    25    
SECTION 10.07 Wavier of Trial by Jury
    25    
SECTION 10.08 Execution in Counterparts
    25    
SECTION 10.09 Survival
    25  
 
       
EXHIBIT A            Form of Notice of Increase
         
EXHIBIT B            Series 2005-A Officer’s Certificate
         
EXHIBIT C            Form of Transfer Supplement
       
 
       
SCHEDULE I        Addresses for Notices
       

iii